Order filed, May 10, 2016.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00299-CV
                                 ____________

WOODY K. LESIKAR AS EXECUTOR OF THE ESTATE OF WOODROW
    V. LESIKAR AND WOODY K. LESIKAR AS TRUSTEE OF THE
 WOODROW V. LESIKAR FAMILY TRUST AND WOODY K. LESIKAR
AS TRUSTEE OF THE WOODY K. LESIKAR SPECIAL TRUST, Appellant

                                         V.

 CAROLYN ANN LESIKAR MOON, INDIVIDUALLY AND AS TRUSTEE
 OF THE CAROLYN ANN LESIKAR MOON SPECIAL TRUST, Appellee


                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 56710


                                     ORDER

      The reporter’s record in this case was due May 05, 2016. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.
      We order Robin Rios, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM